mel tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examination joo commerce ms dal dallas texas date nov employer_identification_number person to contact id number contact numbers last date for filing a petition with the tax_court - feb certified mail - return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated october 19xx in which we determined that you were an organization described in sec_509 of the internal_revenue_code code we have modified your foundation status to that of a public charity described in sec_509 of the code effective for tax years beginning january 20xx your tax exempt status under sec_501 of the internal_revenue_code is not affected granters and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form_6018 consent to proposed action - sec_7428 in which you agreed to the modification of your foundation classification to a of the code this is a final_determination letter with regards to your federal tax-exempt status under sec_501 of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form_990 return tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34811r the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures publication publication report of examination letter rev catalog number 34811r form 886-a rev date name of taxpayer year period ended december 20xx taxpayer_identification_number explanation of items schedule number or exhibit issue whether qualifies for a private_foundation_status modification to sec_509 of the internal_revenue_code code facts is an organization exempt from federal_income_tax under sec_501 of the code is currently described as a supporting_organization under sec_509 of the code and is therefore not a private_foundation no longer supports any public charity within the meaning of sec_509 has reported on its form_990 schedule a for the past several years that it is not a private_foundation because it classifies itself as a hospital under sec_170 of the code the primary activities of is the operation of a hospital provides free and discounted care to patients needing financial assistance and complies with the requirements of sec_501 of the code with respect to the patient protection and affordable_care_act on average received of its revenues from gross_receipts related to its exempt_function as a hospital over the past years law exemption sec_501 of the code generally provides that an organization described in subsection c shall be exempt from taxation sec_501 of the code generally includes corporations organized and operated exclusively for charitable and educational_purposes sec_1_501_c_3_-1 of the treasury regulations states that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section private_foundation_status sec_170 of the code generally describes a hospital as an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_509 of the code generally provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than those described under sec_509 or sec_509 of the code includes an organization which - a normally receives more than one-third of its support in each taxable_year from any combination of - gifts grants contributions or membership fees and i ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page be ar 100d name of taxpayer year period ended december 20xx taxpayer_identification_number explanation of items schedule number or exhibit receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than clauses vii and viii and b normally receives not more than one-third of its support in each taxable_year from the sum of - gross_investment_income as defined in subsection e and i ii the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_509 of the code generally includes an organization which is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or taxpayers position has not provided its position at this time governments position qualifies as an organization described under sec_509 of the code therefore its private_foundation_status will be modified accordingly the internal_revenue_service irs agrees that within the meaning of sec_501 of the code satisfies the operational and organizational_test during the audit of it was observed that operates a hospital within the meaning of sec_170 of the code however sec_509 of the code from its creation b a iii is currently described as a supporting_organization under believed that it was in fact described under section a modification or reclassification from a supporting_organization described under sec_509 to a hospital described under sec_170 requires an in-depth review by the rulings and agreements division of the irs and the issuance of a formal determination_letter granting the modification organizations such as churches schools and hospitals are granted public charity status under sec_501 based on their specific operations and activities they conduct and require additional review and documentation the exempt_organizations examinations division is not authorized to grant a determination_letter therefore is required to submit form_8940 request for miscellaneous determination along with the necessary supporting information and user_fee to the irs service_center in order to request reclassification to a hospital under sec_170 sec_509 of the code generally describes organizations that are organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described as public_charities under sec_509 or during the review of cfo for no longer supports any public charity described under sec_509 or therefore private_foundation_status it was stated by that no longer satisfies the requirements of sec_509 sec_509 of the code generally includes an organization which normally receives more that one- third of its support from contributions gross_receipts from activities related to its exempt functions and no more than one-third of its support from gross_investment_income and unrelated_business_taxable_income publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanation of items name of taxpayer taxpayer_identification_number year period ended december 20xx in the preceding tax years exempt functions as a hospital or unrelated business activities therefore a has received of its revenues from gross_receipts related to its has not received more than one-third support from investment_income qualifies as an organization described under section conclusion modification to sec_509 of the code effective january 20xx qualifies for a private_foundation_status publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
